DAUKSCH, Judge,
dissenting.
I respectfully dissent.
This is an appeal from an “Order Granting Petition for Writ of Prohibition.” The order finds appellant is entitled to discharge but “In full confidence that the lower court, will act in accordance with this opinion, the issuance of a formal writ of prohibition is withheld.” It then says no motion for rehearing would be “entertained” and directs the “clerk of the court” to issue a mandate. In my opinion the clerk of court had no mandate to enter and this court has no jurisdiction to determine any issues because no writ was issued by the circuit court. I see no legal distinction between the order in this case and an order granting a motion for summary judgment, which has been long considered inadequate to allow jurisdiction to be conferred in an appellate court. See BCH Mechanical, Inc. v. McCoy, 584 So.2d 1067 (Fla. 5th DCA 1991); Nolan’s Towing & Recovery v. Marino Trucking, Inc., 581 So.2d 644 (Fla. 3d DCA 1991). I would dismiss the appeal for lack of jurisdiction.